                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CALVIN CAMPS,

                      Plaintiff,
                                                        CIVIL ACTION
           v.                                           NO. 14-01498


 MICHAEL NUTTER, et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 27th day of February, 2019, upon consideration of Plaintiff

Calvin Camps’ Motion for Leave to Join Corizon Healthcare, Inc. and its employees as

Defendants, (ECF No. 65), and Corizon’s Response, (ECF No. 76), it is hereby

ORDERED that the Motion is DENIED.




                                                     BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
